THE   ATTORNEY       GENERAL
                      OF TEXAS


                        May 18, 1990




Dr. W. N. Kirby              Opinion No.    JM-1176
Commissioner of Education
Texas Education Agency       Re: Authority    of an indepen-
1701 North Congress Ave.     dent school district to conduct
Austin, Texas 78701-1494     a raffle   (RQ-1949)


Dear Dr.,Rirby:

     You ask whether   an independent    school district  is
authorized to organize and conduct a raffle under the
Charitable   Raffle Enabling Act    (hereinafter the   act) ,
article 179f, V.T.C.S., and alternatively, if an affiliated
organization, such as a parent-teacher association, can do
so.

     The act was passed pursuant to a recent amendment     to
article III, section 47, of the Texas Constitution.      That
constitutional amendment, adopted by the state electorate on
November 7, 1909, authorizes     the legislature   to permit
certain charitable   organizations   to conduct raffles   for
charitable purposes.   Tex . Const. art. III, 0 47(d).    The
constitutional provision requires that all proceeds from the
sale of raffle tickets be spent for the organization's
charitable purposes.    It also requires that only members
of the charitable  organization    may conduct, promote,  and
administer the raffle.

     The constitution    expressly names certain types of
organizations as being authorized     to conduct charitable
raffles.   Those    are Ha    qualified  religious  society,
qualified volunteer   fire department,   qualified volunteer
emergency medical service, or qualified nonprofit  organiza-
tions.* a

     Notably, the constitutional   list contains no public
corporations or political   subdivisions.  We believe that
independent school districts are not authorized to conduct
charitable raffles.




                              P- 6200
Dr. W. N. Kirby - Page 2   (JM-1176)




     The act further defines the qualified     organizations
that are permitted to conduct raffles. V.T.C.S. art.    179f,
§§ 2, 6.  Because it is obvious that an independent    school
district is not included in any of the first three types of
qualified organizations, we look only to section 6 of the
act, which defines "qualified nonprofit organizations."   The
common thread among these organizations is that they must
qualify for and have obtained    an exemption  from federal
income tax under section 501(c) of the Internal Revenue
Code. UL 5 6(a)(4), (b)(4), (c)(4).

     Section 501(c) of the Internal Revenue     Code grants
tax exempt status to, among others, certain    corporations,
civic leagues, fraternal societies, cemetery companies,   and
trusts.  26 U.S.C. 5 501(c). Again, there are no political
subdivisions or public corporations   among those organiza-
tions that are granted tax exempt status. Therefore,       we
believe that independent school districts are not authorized
to conduct charitable  raffles under the Charitable   Raffle
Enabling Act.

     We cannot   finally answer your alternate      question,
whether  a parent-teacher    association   is authorized   to
conduct a raffle under the act, because we have no facts
about particular organizations.   However, we note that there
is express  indication of legislative intent that parent-
teacher associations are included in the act. The sponsor
of both the joint resolution    proposing the constitutional
amendment and the act itself specifically mentioned   parent-
teacher associations as being one kind of organization   that
the act would permit to hold raffles. The Texas Charitable
Raffle Enabling Act:    Bearings on Tex. H.J.R. 32 and H.B.
240 before the House Comm. on State Affairs,       71st Deg.
(March 13, 1989)     (tape   available   at House   Technical
Services).

     As you note in your letter, the act includes the
enhancement of the opportunity for educational   advancement
as a charitable   purpose for which raffles may be held.
V.T.C.S. art. 179(f), 5 2(a)(2)(A). Weay;zztthat    enhance-
ment of educational  opportunities is            one of the
purposes of a parent-teacher association.  A PTA may qualify
under the terms of section 6 of the act, if it meets not
only the charitable    purposes   test but also meets the
qualifications, including tax exempt status, mandated      in
section 6.




                                p. 6201
    Dr. W. N. Kirby - Page 3   (JM-1176)



P




                           SUMMARY

               Independent  school   districts   are   not
            qualified to hold charitable    raffles under
            the Charitable Raffle Enabling Act,    article
            179f, V.T.C.S.  A parent-teacher   association
            may be qualified to hold such raffles if it
            meets the requirements of the act.




                                     ~qy7$y+

                                       Attorney General of Texas


    MARY KELLER
    First Assistant Attorney General

    JUDGE ZOLLIE STEARLRY
    Special Assistant Attorney General

    RENEA HICKS
    Special Assistant Attorney General

    RICK GILPIN
    Chairman, Opinion Committee

    Prepared by Karen C. Gladney
    Assistant Attorney General




                                     p. 6202